Exhibit 10.3

 

 

SECOND AMENDMENT TO

STORAGE, THROUGHPUT AND HANDLING AGREEMENT

 

This Second Amendment to Storage, Throughput and Handling Agreement (this
“Amendment”) is entered into effective as of January 8, 2020 (“Amendment Date”),
by and among BKEP Materials, L.L.C., a Texas limited liability company (“BKEP
Materials”), BKEP Asphalt, L.L.C., a Texas limited liability company (“BKEP
Asphalt” and together with BKEP Materials, “Owner”), and Ergon Asphalt &
Emulsions, Inc., a Mississippi corporation (“Customer”). Owner and Customer are
sometimes referred to individually as “Party” and collectively as the “Parties”.

 

Recitals:

 

 

A.

Owner and Customer are parties to that certain Storage, Throughput and Handling
Agreement dated as of October 5, 2016, as amended by Amendment to Storage,
Throughput and Handling Agreement dated as of January 1, 2019, (the
“Agreement”).

 

 

B.

The Parties desire to further amend such Agreement as provided herein.

 

In consideration of the mutual promises contained in this Amendment, the Parties
agree to that the Agreement is amended as follows:

 

 

1.

Section 17.1, entitled “Term” is hereby amended and restated in its entirety as
follows:

 

The term of this Agreement (the “Term”) is hereby extended, commencing January
1, 2019, and continuing until December 31, 2025, unless extended as hereinafter
provided.

 

 

2.

Except as otherwise stated in this Amendment, all terms and conditions of the
Agreement shall remain in full force and effect without change, and are hereby
ratified by each of the Parties. Capitalized terms used but not defined herein
shall have the meanings ascribed to them in the Agreement.

 

 

3.

This Amendment may be executed by the Parties in counterparts and delivered by
facsimile or by electronic mail in pdf or similar format, which signatures shall
have the same effect as originals, and all such counterparts shall collectively
constitute one and the same instrument.

 

 

4.

This Amendment shall be governed by and construed in accordance with the laws of
the State of Oklahoma without giving effect to its conflicts of law principles.

 

 

 

 

 

1

--------------------------------------------------------------------------------

 

 

This Amendment has been executed by the authorized representatives of each Party
as indicated below to be effective as of the date first written above.

 

 

 

 

OWNER:

     

BKEP MATERIALS, L.L.C.

   

By:

/s/ Mark A. Hurley

 

Name: Mark A. Hurley

 

Title: Chief Executive Officer

   

BKEP ASPHALT, L.L.C.

   

By:

/s/ Mark A. Hurley

 

Name: Mark A. Hurley

 

Title: Chief Executive Officer

   

CUSTOMER:

   

ERGON ASPHALT & EMULSIONS, INC.

   

By:

/s/ J. Baxter Burns, II

 

Name: J Baxter Burns, II

 

Title: President

 

 

 

 

 

 

 

 

 

 

 

Signature page to Second Amendment to Storage, Throughput and Handling Agreement
(FLV)

 

 

 

 

2